PER CURIAM
Tl . It is ordered that the order entered ¡Q lhis cause on September 13, 1935 (79 F.(2d) 343), denying the application of appellant foi an order to stay the execution of judgment and the collection of taxes pending the appeal to this court he, and the same hereby is, in all respects rescinded and annulled. And it is further ordered that the execution of the judgment of the District Court of the United States rendered and entered on the 21st day of August, 1935, and the . , f 0 ’ , . oi; thereunder by Rufus Fo“’ United States collector 01 internal revenue, be and the same hereby is in all respects stayed pending the hearing and determination on the appeal herein taken, or until the contrary shall be ordered by this court, upon condition that the amount of the assailed taxes, as they accrue, from month to *1000month, shall be paid over to and deposited ' with the Whitney National Bank, to the joint order of the collector of internal revenue and the taxpayer, to be withdrawn and discharged only upon order of this court.